                                                                                               Electronically Filed - City of St. Louis - July 23, 2020 - 05:02 PM
  Case: 4:20-cv-01255-DDN Doc. #: 1-1 Filed: 09/15/20 Page: 1 of 2 PageID #: 5
                                                                           2022-CC09383

                        IN THE CIRCUIT COURT OF ST. LOUIS CITY
                                   STATE OF MISSOURI


 ERB LEGAL INVESTMENTS, LLC,                     )

                                                 )

         Plaintiff,                              )

                                                 )

 v.                                              )

                                                 )    Cause No.

 QUINTESSA MARKETING, LLC,                       )

                                                 )    Division No.

                                                 )

         Defendant.                              )

                                                 )

                                                 )

                                                 )




                                         PETITION

       COMES NOW Plaintiff, ERB Legal Investments, LLC, by and through the undersigned

attorneys, and for the cause of action against Defendant, Quintessa Marketing, LLC states as

follows to the Court:


       1.      Plaintiff ERB Legal Investments LLC is a Missouri Corporation.


       2.      Defendant Quintessa Marketing, LLC is an Oklahoma Corporation.




                                                                                EXHIBIT A
                                                                                                     Electronically Filed - City of St. Louis - July 23, 2020 - 05:02 PM
  Case: 4:20-cv-01255-DDN Doc. #: 1-1 Filed: 09/15/20 Page: 2 of 2 PageID #: 6




       3.      Plaintiff and Defendant entered into a contract attached as Exhibit 1.


       4.      Plaintiff fully performed all obligations.


       5.      Defendant is in material breach of contract.


       6.      Defendant was afforded an opportunity to cure said breach but did not do so.


       7.      Plaintiff has incurred damages as a result of Defendant’s breach of contract in the

amount of $50,000.00.


               WHEREFORE, Plaintiff requests damages against Defendant in the amount of

$50,000.00 and for any such other relief and further relief this courts seems appropriate.




                                                      Respectfully submitted,




                                                By: /s/E. Ryan Bradley

                                                      E. Ryan Bradley, #53777
                                                      Attorney for Plaintiff
                                                      The Bradley Law Firm
                                                      1424 Washington Avenue, Ste 300
                                                      St. Louis, MO 63103
                                                      (314) 721-9111 (phone)
                                                      (314) 391-4126 (fax)
                                                      Ryan@thebradleylawfirm.com




                                                                                    EXHIBIT A
